Order filed, April 30, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-15-00362-CV

                               JEFF LEWIS, Appellant

                                             V.

         AURORA LOAN SERVICES AND MORTGAGE ELECTRONIC
                  REGISTRATION SYSTEMS, Appellee


                       On Appeal from the 201st District Court
                               Travis County, Texas
                        Trial Court Case D-1-GN-11-000618


                                          ORDER

      The reporter’s record in this case was due April 15, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Alicia Racanelli, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


/s/ Sherry Radack
   Acting individually